Citation Nr: 0733189	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1968 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The claims file was subsequently transferred 
to the RO in Waco, Texas, which currently has jurisdiction of 
the claim.    

In the August 2003 rating decision, the RO determined that 
new and material evidence had been received to reopen the 
veteran's claim of service connection for PTSD, and then 
denied the claim on the merits.  Notwithstanding such action, 
the Board must make an independent assessment as to whether 
new and material evidence sufficient to reopen the veteran's 
claim has been received under 38 U.S.C.A. § 5108.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is 
required to decide whether new and material evidence has been 
received preliminarily to addressing merits; what the RO may 
have determined in this regard is irrelevant). The issue on 
appeal is phrased accordingly.

The veteran on his substantive appeal statement had requested 
a hearing before a Veterans Law Judge; however, later in 
January 2005 he withdrew his hearing request.  


FINDINGS OF FACT

1.  In a rating decision in November 1987, the RO denied the 
claim of service connection for PTSD on the basis that PTSD 
was not shown by the evidence of record; after the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision.

2.  The additional evidence presented since the rating 
decision in November 1987 by the RO is cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for PTSD.  


CONCLUSION OF LAW

As new and material evidence has not been presented, the 
rating decision in November 1987 by the RO, denying service 
connection for PTSD, is final and may not be reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre-adjudication notice by letter dated 
in March 2003.  The notice advised the veteran of what was 
required to prevail on his claim, namely new and material 
evidence to show that the condition was incurred in or 
aggravated by your active military service; what specifically 
VA had done and would do to assist in the claim; and what 
information and evidence the veteran was expected to furnish.  
In regard to the requirement for "new and material 
evidence" to reopen his claim, the notice informed the 
veteran as to what each of those terms - "new" and 
"material" - means.  

In the VCAA notice, the veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which includes evidence in his possession, that pertained to 
the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and effective date for the disability); 
and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements 
of a new and material evidence claim). 

To the extent that RO provided VCAA notice on the degree of 
disability assignable and the provision for an effective date 
after the initial adjudication of the claim, as the claim is 
denied, no disability rating or effective date is awarded as 
a matter of law, and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before a Veterans Law Judge, 
but he canceled his hearing request in January 2005.  The RO 
has obtained the veteran's service medical records, VA 
medical records, records from the Social Security 
Administration, and numerous private records identified by 
the veteran.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  

Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination in an effort to substantiate 
the claim (see 38 U.S.C.A. § 5103A(d)), and further 
development in this respect is not required.  Under the duty 
to assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in November 1987, the RO denied service 
connection for PTSD on the basis that PTSD was not shown by 
the evidence of record.  In a letter, dated in December 1987, 
the RO notified the veteran of the adverse determination and 
of his procedural and appellate rights.  The notice included 
the veteran's right to appeal the adverse determination by 
notifying the RO of his intention within one year from the 
date of the letter.  As the veteran did not appeal the 
adverse determination, the rating decision by the RO in 
November 1987 became final by operation of law, except the 
claim may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
November 1987 consisted of service medical and personnel 
records, private and VA medical records, and statements and 
letters of the veteran and his family, which are summarized 
as follows.  

Service records show that the veteran served on active duty 
from August 1968 to July 1971.  Service medical records do 
not show treatment for or diagnosis of PTSD.  His separation 
physical examination in May 1971 did note "tracks" in the 
veins of the forearms.  He was discharged in July 1971 under 
honorable conditions by reason unfitness and unsuitability 
under Army Regulation 635-212 SPN 384.  Separation Program 
Number (SPN) 384 indicates drug abuse.  

After service medical, medical records show that the veteran 
was initially hospitalized at the VA in September 1971 for 
drug addiction; he was discharged irregularly after 20 days 
due to extremely uncooperative conduct with a diagnosis of 
heroin addiction.  Thereafter, the record shows numerous 
hospitalizations at VA and private facilities such as at the 
University of Texas and Galveston Memorial Hospital, for 
psychiatric disabilities.  For example, he was diagnosed with 
the following:  antisocial personality in May 1974; drug 
abuse (Quaallude and alcohol) and antisocial personality in 
July 1974; alcohol addiction in May 1975; sociopathic 
personality and drug abuse in January 1977; alcohol abuse in 
August 1981; mixed substance abuse, depression, and 
personality disorder in August 1987; and longstanding history 
of polysubstance abuse and dependence, and personality 
disorders, in September 1987.  The records do not show 
treatment for or diagnosis of PTSD at any time.  

In statements, the veteran, his parents, and sister described 
how the veteran's problems with illegal substances had a 
devastating impact on the family and on the veteran's ability 
to cope with everyday life.  The veteran indicated that he 
engaged in heavy drug use while stationed in Germany during 
service, prior to being sent to Vietnam, and that his drug 
use (which escalated in Vietnam) and experience in Vietnam 
had continued to cause mental stress.  He referred to chronic 
depression, alternating moods, and uncontrollable rages.  The 
veteran's father indicated that while on leave prior to his 
tour in Vietnam, the veteran seemed to be "very troubled."  
The veteran's mother asserted that the veteran was still 
fighting the Vietnam War through traumatic nightmares.  

In letters written to his parents while in service, both 
prior to and during his tour in Vietnam, the veteran 
discussed his drug use, his enjoyment of illegal substances 
("dope", LSD, and heroin), getting "hit" by mortars in 
Vietnam, and being depressed.  

Current Claim to Reopen

As the unappealed rating decision in November 1987 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In January 2003, the veteran submitted a statement indicating 
his intent to reopen his claim of service connection for 
PTSD. 

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented since the rating decision 
in November 1987 consists of addition service personnel 
records, private and VA medical records dating back to 1972, 
records from the Social Security Administration, and 
statements of the veteran, a friend, and his mother.  

In various statements, the veteran has expressed the belief 
that service connection for PTSD was warranted.  He asserted 
that his condition was attributed to two particular stressor 
incidents, namely, that of pulling out a fellow soldier from 
a dump truck that had hit a mine and seeing that his friend 
had lost both of his legs, and that of seeing another soldier 
on the ground after he was killed by a mortar.  He indicated 
that he did not know the names of the soldiers.  He stated 
that these incidents were at the root of his problem.  
 
Private and VA records, dated from 1972 to September 2006, 
show that the veteran was treated for a variety of 
psychiatric conditions, to include polysubstance abuse and 
dependency, alcohol dependence, personality disorder with 
antisocial and narcissistic traits, dysthymia, major 
depression, depressive disorder, anxiety disorder, 
schizophrenia, and schizoaffective disorder.  There was no 
treatment for or diagnosis of PTSD reflected on any medical 
record.  As for the Social Security Administration records, 
they show that he was awarded disability benefits based 
primarily on schizophrenic, paranoid and other functional 
psychotic disorders, and secondarily on anxiety related 
disorders.  None of the records from the Social Security 
Administration discloses a diagnosis of PTSD.  Such evidence, 
while new, is redundant of evidence previously considered.  
That is, the evidence does not show that the veteran has 
clinical findings of PTSD, either in the past or at present.  
In short, there is no diagnosis of PTSD shown by the 
additional evidence.

Whether or not the medical records and statements, as 
described above, are redundant of evidence previously 
considered by the RO in November 1987, such evidence is not 
material because it does not relate to the unestablished fact 
necessary to substantiate the claim, that is, medical 
evidence showing a current diagnosis of PTSD.  In short, the 
evidence added to the file since the previous denial in 
November 1987 is not new and material. 

Where, as here, the determinative issue involves a question 
of medical diagnosis, competent medical evidence is required 
to substantiate the claim.  Although competent to report on 
or describe symptoms of an injury, the veteran is 
nevertheless a lay person and is not competent to relate 
symptoms to a particular medical diagnosis or specific 
etiology; consequently his statements do not constitute 
medical evidence to reopen the claim.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for 
PTSD is not reopened. 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for PTSD is not reopened, and the 
appeal is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


